Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 22-25, 27, 28, 31-35, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,460,227 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent discloses all the limitation found in the independent claims of instant application, see the table and explanation below.
Instant Application – 16/595,108
US Patent 10,460,227 B2
22. (New) A non-transitory computer-readable medium containing instructions that, when executed by a computer processor of a client device, cause the computer processor to: 
15. A non-transitory computer-readable medium containing instructions that, when executed by a computer processor of a client device, cause the computer processor to:
display, by the first client device, as part of a communication session that takes place within a messaging application between a first user operating the first client device and at least a second user, a first message prepared by the first user;
receive, as part of a communication session that takes place within a text-messaging communication application between a first user operating the client device and at least a second user, a first message prepared by the first user;
determine, by a virtual assistant of the first client device, based on a semantic analysis of the first message, that the first message identifies a first task with which the virtual assistant can assist the first user;
determine, based on the semantic analysis of the first message, that the first message is directed to the virtual assistant and that the first message identifies a first task with which the virtual assistant can assist the first user; and


displaying, as part of the communication session and within the messaging application, a response generated by the virtual assistant based on the first task, wherein the response is not transmitted to at least the second user.
in response to determining that the first message is directed to the virtual assistant, assist the first user with the first task, wherein the first message is a text message displayed within the text-messaging communication application of the client device and the first message is not transmitted to at least the second user.


Claim 15 of the US Patent only differs from the instant application claim 1 in that the claim 15 of US Patent specifies “determine, based on the semantic analysis of the first message, that the first message is directed to the virtual assistant and that the first message identifies a first task”, while the instant application removes the determining that message is directed to a virtual assistant. Nonetheless, the removal of said limitations from claim 22 of the present application made claim 22 a broader version of claim 15 of the US Patent. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 22 is not patentably distinct from claim 15  of the US Patent.

In regards to claim 23 of instant application it corresponds to claim 16 of the US patent. 

In regards to claim 24 of instant application it corresponds to claim 17 of the US patent. 

In regards to claim 25 of instant application it corresponds to claim 18 of the US patent. 

In regards to claim 27 of instant application it corresponds to claim 16 of the US patent.

In regards to claim 28 of instant application it corresponds to claim 7 of the US patent. 

In regards to claim 31 of instant application it corresponds to claim 19 of the US patent. 

In regards to claim 32 of instant application it corresponds to claim 6 of the US patent.

In regards to claim 33 of instant application it corresponds to claim 7 of the US patent. 



In regards to claim 35 of instant application it corresponds to claim 21 of the US patent. 

In regards to claim 38 of instant application it corresponds to claim 1 of the US patent. 

In regards to claim 39 of instant application it corresponds to claim 8 of the US patent. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10,12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Typrin (Typrin US 2015/0088514 A1).

In regards to claim 22, Typin disclose a non-transitory computer-readable medium containing instructions that, when executed by a computer processor of a client device, cause the computer processor to: (Typin fig. 2B element 114 (processor), element 104 (client device) and para. [0033] teaches non-transitory computer readable media.)



determine, by a virtual assistant of the first client device, based on a semantic analysis of the first message, that the first message identifies a first task with which the virtual assistant can assist the first user; (Typin paragraph [0009, 0010 and 00014] and fig. 3 teaches receiving a message first message from a user. Also paragraph [0009, 0012, 0014, and 0016] teaches the system identifying the user wants it to do something, takes input from the user not given or shown to the other users in the communication session, and then identifies the task  to assist the use with and does that task.)

and in response to determining that the first message identifies the first task, assist, by the first client device, the first user with the first task, wherein assisting the first user with the first task includes: displaying, as part of the communication session and within the messaging application, a response generated by the virtual assistant based on the first task, wherein the response is not transmitted to at least the second user. (Typin paragraph [0009, 0010 and 00014] and fig. 3 teaches receiving a message first message from a user. Also paragraph [0009, 0012, 0014, and 0016] teaches the system identifying the user wants it to do something, takes input from the user not given or shown to the other users in the communication session, and then identifies the task  to assist the use with and does that task.)

In regards to claim 23, Typin discloses the non-transitory computer-readable medium of claim 22, wherein the instructions further cause the computer processor to: display, by the first client device, as part of the communication session, a second message prepared by the first user; determine, by the 


In regards to claim 24, Typin discloses the non-transitory computer-readable medium of claim 23, wherein the instructions further cause the computer processor to: determine, by the virtual assistant of the first client device, based on the semantic analysis of the second message, that the second message identifies a second task with which the virtual assistant can assist the first user; and in response to determining that the second message identifies the second task, assist, by the first client device, the first user with the second task.. (Typin paragraph [0015-0016] teaches monitoring communications using semantic analysis and when invoke using semantic to determine the task and performing the task. It can do this any number of times.)

In regards to claim 26, Typin discloses the non-transitory computer-readable medium of claim 22, wherein the displayed response includes one or more words determined based on the first task. 

In regards to claim 27, Typin discloses the non-transitory computer-readable medium of claim 22, wherein the instructions further cause the computer processor to:  3 113376425Application No.: 16/595,108Docket No.: P24742USC 1/77870000340201 generate a second message based on the displayed response; and transmit the second message to at least the second user. (Typin paragraph [0015] teaches wherein after the user has address the virtual assistant and the assistant has performed the task, then it goes back into standby wherein it monitors user input or conversation for being invoked again. This means that the user give more input, a second message,  and the virtual assist monitors it, again using semantic analysis to determine if the message invokes it or not, and passes it through it to second user when this message does not invoke the virtual assistant.)

In regards to claim 30, Typin discloses the non-transitory computer-readable medium of claim 22, wherein the first task comprises retrieving information associated with the first message. (Typrin paragraph [0009] teaches wherein a user asks the virtual assistant for the weather, and the assistant retrieves this information and gives the user the weather in either audio or text form.)

In regards to claim 31, Typin discloses the non-transitory computer-readable medium of claim 22, wherein, further comprising: transmitting, to a second client device and as part of the communication session, a notification message indicating that the virtual assistant is being utilized in relation to the communication session, wherein the second client device is associated with a second user of the set of participant users. (Typrin paragraph [0016 and 0025] teaches outputting audio or text to one or both devices in a communication session wherein the output is result of the virtual assistance 

In regards to claim 32, Typrin discloses the non-transitory computer-readable medium of claim 22, wherein the first task comprises performing a financial transaction between the first user and at least the second user. (Typrin paragraph [0027])

In regards to claim 34, Typrin discloses non-transitory computer-readable medium of claim 22, wherein the first task comprises scheduling a meeting including the first user and at least the second user. (Typrin paragraph [0009 and 0012].

	In regards to claim 38, it is the method embodiment of claim 22 with similar limitations to claim 22 and thus rejected using the reasoning found in claim 22. 

In regards to claim 39, it is the device embodiment to claim 22 with similar limitations to claim 22 and thus rejected using the reasoning found in claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin US 2015/0088514 A1) and further in view of Gruber et al. (Gruber et al. – US 2012/0245944 A1).

In regards to claim 25, Typin discloses the non-transitory computer-readable medium of claim 24, but fails to disclose further wherein the instructions further cause the computer processor to: present, on the first client device and as part of the communication session, a request message asking the first user whether the first user would like the virtual assistant to assist the first user with the second task; and receive an input indicating that the first user would like the virtual assistant to assist the first user with the second task.
Gruber et al. discloses wherein the instructions further cause the computer processor to: present, on the first client device and as part of the communication session, a request message asking 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing of the invention to modify the teachings of Typin with the above teachings of Gruber in order to allow the system to ask the user if it wants the system to assist as both references deal with the use of virtual assistance and the benefit of doing so is it allows the user the opportunity to avoid the system misunderstanding or performing unwanted tasks.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin US 2015/0088514 A1) and further in view of Apacible et al. – US 2014/0181741 A1.

In regards to claim 36. Typin discloses the non-transitory computer-readable medium of claim 22, but fails to disclose wherein the first task comprises determining an estimated time of arrival for at least the second user.
Apacible et al. discloses determining an estimated time of arrival of a user. (Apacible et al. para. [0042] teaches a virtual assistant that provides the estimated time of arrival of person either from a shuttle or walking.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Typin with that of Apacible to allow for virtual .

Allowable Subject Matter
Claims 28-29, 33, 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127